Order entered April 23, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00091-CV

          IN THE INTEREST OF B.C.C. AND K.M.C., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-08-09495-Z

                                     ORDER

      Before the Court is appellee’s April 21, 2021 first motion for additional time

to file its brief. We GRANT the motion and ORDER the brief filed by May 12,

2021. Because this is an appeal in a parental termination case, we caution that

further extension requests are disfavored.




                                             /s/   LESLIE OSBORNE
                                                   JUSTICE